         Case 1:20-cv-04206-AJN-SLC Document 10 Filed 07/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               7/23/2020


  Barbara J. MacIsaac,

                          Plaintiff,
                                                                  20-cv-4206 (AJN) (SLC)
                  –v–
                                                                          ORDER
  Commissioner of Social Security,

                          Defendant.



ALISON J. NATHAN, District Judge:

         In an Order dated June 15, 2020, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 4. The deadline to file either an

executed consent form or a joint letter advising the Court that the parties do not consent was two

weeks from the date on which Defendant noticed an appearance. See id.

         Counsel for Defendant filed a notice of appearance on June 30, 2020. Dkt. No. 9.

However, the Court is not in receipt of either a consent form or joint letter. The parties are

hereby ordered to file either an executed consent form or a joint letter, as described in the Court’s

June 15, 2020 Order, on or before July 29, 2020. The parties are advised that they are free to

withhold consent without negative consequences.

         This Order does not alter the deadlines set forth in the Court’s June 3, 2020 Scheduling

Order.

         SO ORDERED.




                                                 1
     Case 1:20-cv-04206-AJN-SLC Document 10 Filed 07/23/20 Page 2 of 2




Dated: July 23, 2020
       New York, New York

                                  __________________________________
                                          ALISON J. NATHAN
                                       United States District Judge




                                     2
